 In the Matterof THE TOLEDO EDISONCOMPANYandUTILITYWORKERSORGANIZING COMMITTEE (CIO)Case No. 8-R-1804.-Decided August 8, 1945Welles, Kelsey, Cobourn cC Harrington,byMr. George D. Welles,of Toledo, Ohio, for the Company.Mr. C. C. Smith,of Cleveland, Ohio, for the CIO.Mr. Joseph A. Padway, by Mr. Robert A. Wilson,ofWashington,D. C., andMr. W. H. Wilson,of Akron, Ohio, for the IBEW.Messrs. R. M. DaughertyandWilliam Hostetter,of Toledo, Ohio,for the Office Employees (AFL).Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Utility Workers Organizing Com-mittee (CIO), herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Toledo Edison Company, Toledo, Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas E. Shroyer, TrialExaminer.Said hearing was held at Toledo, Ohio, on April 30, 1945.The Company, the CIO, and International Brotherhood of ElectricalWorkers, Local Union 245 (AFL), herein called the IBEW, appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing the Company and theIBEW moved that the petition be dismissed on several grounds. Forthe reasons set forth in Section III,infra,the motions of the Companyand the IBEW are hereby denied. The Trial Examiner's rulings'Although Office Employees International Union, Local No. 65 (AFL), intervened at thehearing for the purpose of protecting its interest in the meter readers of the Company,whom it currently represents by virtue of a contract as part of a clerical unit,itwith-drew shortly after the beginning of the hearing upon the amendment by the CIO of itsunit request so as to exclude meter readers.63 N. L. R. B., No. 31.217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Toledo Edison Company, an Ohio corporation, is engaged inthe sale and distribution of electrical power and steam for heatingpurposes.The Company not only furnishes all electric power used inToledo, Ohio, but also sells and distributes its power over an area of2,100 squares miles in northwestern Ohio. It uses annually raw ma-terials valued in excess of $2,000,000, more than 50 percent of whichcomes from points outside the State of Ohio, and the value of itsannual sales exceeds $5,000,000.While none of its electrical power orsteam goes outside the State, approximately 65 percent is used by cus-tomers in Toledo operating various enterprises in interstate commerce.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUtilityWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting to mem-bership employees of the Company.International Brotherhood of Electrical Workers, Local Union 245,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 14, 1937, the Company executed a contract with the IBEWcovering, in general, the employees involved herein.The contractprovides that it "shall remain in force . . . from June 1, 1937, andshall continue from year to year thereafter, unless either party to theAgreement shall notify the other party in writing at least sixty daysprior to June 1st of the desire to terminate the contract on May 31st ofthe succeeding year, ...."No notice of termination has ever beengiven by either party to the other, and the contract has renewed itselfautomatically from year to year.On March 30, 1945, the CIO advisedthe Company that it represented a majority of the Company's em-ployees, and that it desired to negotiate a contract for such employees.The Company refused for the reason that it had an existing contractwith the IBEW covering these employees. THE TOLEDO EDISON COMPANY219At the hearing the Company and the IBEW contended that thepetition should be dismissed on the grounds that : (1) the existing con-tract between the Company and the IBEW is a bar to a present deter-mination of representatives; and (2) the Board should not acceptjurisdiction of the proceeding because of the rider to the currentAppropriations Act limiting the use of Board fund S.2As to the first ground urged, the Company and the IBEW contendthat although the CIO made its representation claim 60 days priorto June 1, 1945, the contract has been automatically renewed eachyear, and cannot, in conformity with its requirement of 14 months'notice of termination, be effectively terminated until June 1, 1946.Accordingly, they urge that the Board may not entertain a petitionuntil shortly before June 1, 1946, implying thereby that the Boardcould now proceed to a determination of representatives only if the,CIO had made its representation claim as long ago as 60 days priorto June 1, 1944.We do not agree with this contention.Althoughno specific evidence was adduced at the hearing to indicate that 14month automatic renewal clauses are or are not customarily includedin contracts in the electric utility industry, we know, from the Board'sexperience in the field of labor relations, that such a clause is longerthan that usually employed by trade union custom in this industry.We find that the failure of the CIO to make its representation claimin 1944 prior to the effective date of the unduly long automatic renewalclause did not preclude it from subsequently making an effective rep-resentation claim.3We find further that the claim of the CIO wastimely, and, therefore, that the contract is not a bar to a present deter-mination of representatives.The position taken by the Company and the IBEW with respect tothe Appropriations Rider is untenable, since the Rider does not applyto representationcases.'The IBEW urges dismissal of the petition on the additional groundthat the CIO has not presented a sufficient showing of representationin the unit petitioned for.There is, however, no merit to this con-tention, since a statement of a Board agent, introduced into evidenceat the hearing, sufficiently indicates that the CIO represents a sub-stantial number of employees in the unit hereinafter found appro-priate.,'2Labor-Federal Security Appropriation Act, 1945, approved June 28, 1944,Chapter302-Public Law 3732Cf.Matterof American Finishing Company,50 N. L. R. B. 313; andMatter of NewYork Central IronWorks, 56 N L R B 812.4 SeeMatter of Joseph Dyson dSons,Inc,60 N.L. R. B. 867.6The Field Examiner reported that the CIO submitted 230 authorization cards ; that thenames of 187 persons appearing on the cards were listed on the Company's pay roll ofApril 10, 1945,which contained the names of 620 employees in the alleged appropriateunit;and that 183 cards were dated between June 1944 and April 1945, and 4 wereundated. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe CIO seeks a unit of all operating, production, distribution, serv-ice, and maintenance employees in all divisions of the Company,6including the Gas Department at Defiance, Ohio, and the HeatingDepartment at Toledo, Ohio, but excluding,inter alia,certain loaddispatchers, all stores inspectors, the service supervisor, and all fore-men.The Company and the IBEW agree generally with the com-position of this unit, except that they urge the inclusion in the unitof all load dispatchers, all stores inspectors, the service supervisor,and all foremen.History of Collective BargainingThe IBEIV has bargained with the Company since about 1902, andhas had continuous contracts with the Company since 1916, covering,in general, the employees involved herein.Foremen have been in-cluded in these contracts since 1916, and load dispatchers, stores in-spectors, and the service supervisor have been included in these con-tracts since 1935, the year in which the latter categories of employeeswere first organized by the IBEW.However, the employees of theGas Department at Defiance and the Heating Department at Toledohave never been covered by any of these contracts.Gas Department at Defiance and Heating Department at ToledoAll parties agreed at the hearing that the employees in these twodepartments, should be included in the appropriate unit.The recordshows that these employees enjoy working conditions similar to thoseof the employees in the electric department, and that there is con-siderable interchange of employees between these two departmentsand the electric department. In view of these facts, we shall adoptthe agreement of the parties, and shall include the operating, pro-duction, distribution, service, and maintenance employees of these twodepartments in the unit hereinafter found appropriate.Disputed categoriesLoad Dispatchers:These employees direct the operations of theelectric system of the Company; this is accomplished by telephoningnecessary orders in connection with the operation of the system to,The Companyhas organized its operations into four geographical divisions,namely, the,Toledo,Defiance,Fremont, and Lake Shore divisions THE TOLEDO EDISON COMPANY221various individuals throughout the system.They know at all timesthe status of every switch and piece of rotating equipment.Switchesin all substations and power plants are opened or closed only upontheir express orders.They are highly trained, and by reason of theirhaving come up through the ranks, possess a thorough knowledge ofthe electric system, its equipment, and personnel.The CIO would exclude the load dispatchers in the System Operat-ing and Substation Department and the special load dispatchers in theLine Department on the ground that they are supervisory employees,but would include the regular load dispatchers in the Line Depart-ment.The Company and the IBEW, who have included all load dis-patchers in the contract unit since 1935, urge the continued inclusion ofall load dispatchers in the collective bargaining unit.As indicatedabove, while load dispatchers are highly trained and in the course oftheir work issue orders to various individuals throughout the Com-pany's electric system, it is clear that they have no subordinates underthem whose work they regularly direct, and that all their orders go toindividuals having supervisors of their own.Moreover, there ap-pears to be no basis for the CIO's position that some load dispatchersbe excluded and some included, since the evidence discloses that theduties of all load dispatchers are substantially similar, the only differ-ence being that the duties of some load dispatchers are more complexthan the duties of others.Thus, since all load dispatchers performsubstantially the same duties, have been included in the contract unitsince 1935,' and do not exercise supervisory authority within ourcustomary definition, we shall include all load dispatchers in the unit .8Foremen:The Company employs approximately 61 foremen in itsvarious departments.All of them have substantially the same dutiesand responsibilities.Each foreman has from 3 to 15 employees underhis supervision, and does practically no manual work.Their chiefduty consists of transmitting the orders of the assistant superintendentof the department, who is their immediate superior, to their subordi-nates, and of directing the work of their subordinates in carrying outsuch orders.The CIO would exclude foremen on the ground that they are super-visory; the Company and the IBEW would include them, pointing tothe long history of inclusion of these employees in the contract unit.While such bargaining history is a factor to which the Board attaches'Our usual practice is not to disturb an established contract unit in the absence of com-pelling circumstances warranting a departure therefromSeeMatter of C J Peterson,et at.,60 N L.R B. 1070.8 SeeMatterof Cincinnati Gas and Electric Company,57 N. LR B.1298,wherein acategory of employees designated,as "powerhouse switchboard operators,"having dutiessubstantially similar tothose of theload dispatchers involved herein,were included in aunit similar to the one petitioned for hereineven though they had directsubordinates,since it did not appearthat theyexercised supervisory authority over their direct subordi-nates or the employees in any other departments. 222DECISIONS-OF NATIONALLABOR RELATIONS BOARDweight, it is not necessarily controlling.Here, however, it does notnot stand alone in support of the Company-IBEW contention.Weare also satisfied that the testimony falls short of establishing' thatthese foremen fall within our customary definition of'supervisory em-ployees.Thus, although the foremen direct the work of the subordi-nates, they do not have the authority to hire, discharge, discipline,or change the status of these employees.While they have authorityto make recommendations concerning employee discipline to an assist-ant superintendent, it is nevertheless the general practice on suchoccasions for the assistant superintendent to call in both the foremanand the employee involved and fully to investigate the matter beforetaking any action.Since an independent investigation follows anysuch recommendation by a foreman, it is clear that foremen do nothave the authority "effectively" to recommend disciplinary action.On all the facts, we conclude that foremen are not supervisory em-ployees, and we shall include them in the unit.Stores Inspectors:The Company employs 3 stores inspectors; 1 atthe Central Warehouse who supervises 14 men ; 1 at the Power Plantwho supervises 3 men; and 1 at the Edison Building who at the presenttime has no one under him. The duties of the 2 who have men underthem consist of overseeing their respective storerooms and directingthe work of their subordinate employees.The duties of the 1 at theEdison Building are those of an ordinary storeroom clerk.All 3stores inspectors are under the supervision of the superintendent ofstores.The CIO would exclude all stores inspectors on the ground that theyare supervisory employees, while the Company and the IBEW wouldforemen.0The record indicates, as in the case of the foremen, that,while the stores inspectors at the Central Warehouse and the PowerPlant direct the work of their subordinates, they do not have theauthority to hire, discharge, discipline, or change the status of theseemployees.Moreover, like the foremen, their disciplinary recom-mendations are subject to the independent investigation of the super-intendent of stores who exercises his own discretion in the dispositionof such matters.We are of the opinion, therefore, that, like the fore-men, the stores inspectors do not exercise supervisory authority withinthe meaning of our customary definition.Accordingly, we shall in-clude all stores inspectors in the unit.Service Supervisor:The parties take the same position with re-spect to the inclusion or exclusion of this employee as they do in thecase of store inspectors and foremen.This employee has approxi-mately 10 men under his supervision. It appears that his duties are9 As noted above, stores inspectors have been included in the contract unit since 1935. THE TOLEDO EDISON COMPANY223substantially similar and his alleged supervisory authority is com-parable to those of the foremen and the stores inspectors at the CentralWarehouse and the Power Plant. Accordingly, we find that the servicesupervisor is not a supervisory employee, and we shall include him inthe unit.We find that all operating, production, distribution, service, andmaintenance employees, including all load dispatchers, foremen, storesinspectors, and service supervisor, in all divisions of the Company, in-cluding the Gas Department at Defiance, Ohio, and the HeatingDepartment at Toledo, Ohio, but excluding meter readers, guards,office, clerical, sales, and technical employees,10 and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to- the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Toledo EdisonCompany, Toledo, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board,'and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States who10All parties are agreed as to these exclusions. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Utility Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,or by International Brotherhood of Electrical Workers, Local Union245, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining, or by neither.